Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a pixel circuit that includes: a signal input subcircuit, a threshold compensation subcircuit, a light-emitting control subcircuit, a drive transistor, a light-emitting device. The signal input subcircuit writes a voltage at a data signal end, a voltage at a reference voltage signal end, and a threshold voltage of the drive transistor into a gate thereof according to signals of first, second, and third control signal ends. The threshold compensation subcircuit turns on a gate of the drive transistor and a drain thereof under the control of a signal of a reset signal end. The light-emitting control subcircuit turns on a first power supply end and the drive transistor, and turns on the drive transistor and the light-emitting device under the control of a signal of a first light-emitting control end and a signal of a second light-emitting control end.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was 
a signal input sub-circuit, configured to write a voltage of a data signal end, a voltage of a reference voltage signal end and a threshold voltage of a driving transistor into a gate electrode of a driving transistor according to a signal of a first control signal end, a signal of a second control signal end and a signal of a third control signal end; 
a threshold compensation sub-circuit, configured to enable the gate electrode of the driving transistor to be connected with a first electrode of the driving transistor under the control of a signal of a reset signal end; and 
a light emitting control sub-circuit, configured to provide a signal of a first power end to the first electrode of the driving transistor under the control of a signal of a first light emitting control signal end; and enable a first electrode of a light emitting device to be connected with the second electrode of the driving transistor under the control of a signal of a second light emitting control signal end to drive the light emitting device to emit light (fig. 1), 
wherein the third control signal end and the second light emitting control signal end are a same signal end, of claim 1 (see the driving of both T3, for writing threshold voltage, and T9, for emission control; fig. 4).
Jeong (US 2012/0147060) teaches a display device that includes a display unit including pixels coupled to scan lines for transmitting scan signals, data lines for transmitting data signals, and light emission control lines for transmitting light emission control signals; a scan driver; a data driver; and a light emission driver. Each pixel includes: an OLED; a driving transistor to transmit a driving current corresponding to a data signal to the OLED; a first transistor to transmit the data signal to the driving transistor according to a first scan signal; a second transistor to apply a first power source voltage to a first electrode of the driving transistor according to a second scan signal, during an initialization period for initializing a gate electrode voltage of the driving transistor via a third transistor; and a capacitor including a first electrode coupled to a gate electrode of the driving transistor and a second electrode coupled to a first power source supply.  Jeong does not teach applying a light emission control signal to both an emission control transistor and the first, second or third transistor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628